[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                OCT 19, 2007
                               No. 07-10558
                                                              THOMAS K. KAHN
                          Non-Argument Calendar
                                                                  CLERK
                        ________________________
                       D.C. Docket No. 05-00153-CV-2

PENSION BENEFIT GUARANTY CORPORATION,
an agency and corporation of the United States Government,
1200 K Street, NW, Washington, DC 20005-4026,

                                           Plaintiff-Appellee,

                                    versus

DURANGO GEORGIA PAPER CO.,
as plan administrator of the Gilman Paper Company
Pension Plan for Hourly Employees,
1000 Osborne Street, St. Mary's, GA 31558,

                                           Defendant-Appellee,

H.G. ESTATE, LLC,
THE HOWARD GILMAN FOUNDATION, INC.,
W.O. CORPORATION,

                                        Intervenors-Defendants-Appellants.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (October 19, 2007)
Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:

      H.G. Estate, LLC, The Howard Gilman Foundation, Inc. and W.O. Corporation

(“Intervenors”) appeal the district court’s judgment following an order granting the

joint motion to dismiss of Pension Benefit Guaranty Corporation (“PBGC”) and

Durango Georgia Paper Company (“Durango”).

      Intervenors raise two issues on appeal: (1) whether the district court erred in

dismissing the litigation and (2) alternatively, whether the district court erred by not

imposing conditions on the dismissal.

      We review a court’s grant of a motion to dismiss for abuse of discretion.

Fisher v. Puerto Rico Marine Mgmt., Inc., 940 F.2d 1502, 1503 (11th Cir. 1991).

Having considered the briefs and the record, we find no abuse of discretion in the

dismissal.   AFFIRMED.




                                           2